Citation Nr: 1726157	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for a degenerative joint disease of the right knee.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss prior to September 9, 2013 and in excess of 10 percent thereafter.  

3. Entitlement to special monthly compensation (SMC) for loss of use of hearing.  

4.  Entitlement to SMC at the housebound rate.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to November 1986 and from December 2002 to August 2003.

The Veteran's claim for degenerative joint disease is before the Board on appeal from a January 2014 rating decision from the Washington D.C. Appeals Management Center (AMC), which, in pertinent part, granted service connection for the right knee disability and assigned a 10 percent rating.  

Additionally, the Veteran's claim for increased disability evaluation for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Nashville, Tennessee Regional Office (RO), which, in pertinent part, granted service connection for left ear hearing loss and assigned a noncompensable rating.  An interim October 2013 rating decision granted service connection for right ear hearing loss and assigned a 10 percent rating for bilateral hearing loss, effective September 9, 2013.  The issues are characterized to reflect that "staged" ratings are assigned, and that all stages remain on appeal.

This claim was previously before the Board in December 2014 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The last Supplemental Statement of the Case (SSOC) concerning Veteran's bilateral hearing disability was generated in April 2015 prior to receipt of a September 2015 VA Bilateral Hearing examination.  Because the September 2015 VA examination was obtained prior to the Veteran being notified that his case was being transferred to the Board, the Board would generally be required to return the claim to the AOJ for review of additional evidence.  See 38 C.F.R. § 20.1304.  However, as the Board is granting a 100 percent disability rating for the Veteran's bilateral hearing disability beginning September 28, 2015 the Board finds that there is no prejudice to the Veteran by the adjudication of his claim.


FINDINGS OF FACT

1.  The Veteran's right knee disability manifests as, at worst, a flexion of 120 degrees with pain, weakness, stiffness, decreased endurance, and fatigability.

2.  Prior to June 12, 2012, the Veteran's bilateral hearing loss is manifested by Level VII hearing impairment in the left ear, and Level I hearing impairment in the right ear.

3.  As of June 12, 2012 to July 21, 2015, the Veteran's bilateral hearing loss is manifested by Level XI hearing impairment in the left ear, and Level I hearing impairment in the right ear.

4.  As of July 21, 2015, the Veteran's bilateral hearing loss is manifested by Level XI hearing impairment in the left ear, and Level XI hearing impairment in the right ear.

5. Manifestation of Level XI hearing loss in both ears constitutes loss of use of hearing.  

6.  As a consequence of this decision, the Veteran has one service-connected disability (bilateral hearing loss) rated as 100 percent disabling from July 21, 2015, and another service-connected disability (depressive disorder) rated as 70 percent disabling, effective September 8, 2015.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2016).

2.  Prior to June 12, 2012, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2016).

3.  As of June 12, 2012 to July 21, 2015, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2016).

4.  As of July 21, 2015, the criteria for a100 percent disability evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2016).

5.  The criteria for entitlement to SMC at the rate for loss of use of hearing have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (a)(5) (2016)

6.  The criteria for entitlement to SMC at the housebound rate have been met. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by August 2009 and January 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the January 2011, September 2013, December 2013, and September 2015 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veteran's medical history, and provide adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In December 2014 the Veteran's claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Veteran's audiogram display referenced in a June 12, 2012 audiology noted was to be obtained and associated with the claims file.  The Board remand noted:

[T]he evidence currently of record suggests the left ear may have worsened to the point of becoming 10 percent or more disabling by June 2012 and that the right ear may have met the provisions of 38 C F R. § 3 385 at that time.  Specifically a June 12, 2012 VA treatment record notes the Veteran had 'no measurable hearing' in the left ear and 'non-existent' word recognition ability. Audiometric findings upon testing revealed worsening hearing bilaterally. 

To date, a June 2012 audiogram display was not associated with the file as requested.  However, based on the June 12, 2012 audiology note, and subsequent September 2013 VA examination, the Board has increased the Veteran's disability evaluation from noncompensable to 10 percent, effective June 12, 2012.  As such, there is no prejudice to the Veteran for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Entitlement to an Initial Disability Evaluation in Excess of 10 Percent for a Degenerative Joint Disease of the Right Knee.  

The Veteran's right knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5003-5260. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

In the absence of compensable limitation, as here, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle. 38 C.F.R. § 4.45(f).  A March 2004 x-ray shows calcifications in the soft tissues medial to the right knee, and early degenerative changes.  

A 20 percent rating is warranted under DC 5010 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.  At present, the probative evidence of record does not indicate the Veteran has experienced any incapacitating exacerbations of his degenerative joint disease of the right knee.  

The Veteran underwent a VA Compensation and Pension examination in December 2013.  At the examination the Veteran reported severe pain and difficulty walking when his degenerative joint disease flared up in his right knee.  

The results of the December 2013 examination, and other considered probative medical evidence of record, indicates that the Veteran's right knee degenerative joint disease does not warrant a disability evaluation in excess of 10 percent. 

There are two Diagnostic Codes for limitation of motion of the knee, they provide criteria for limitation of flexion and extension of the leg. When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a. Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. 38 C.F.R. § 4.71a.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

At his December 2013 VA examination, the Veteran's right knee flexion was 120 degrees with pain.  His extension was normal at 0 degrees.  After repetitive testing, his ranges of motion had not changed.  His knee was stable.  Muscle strength testing reported a normal of 5/5 evaluation for knee flexion and extension.  The examiner did note that the Veteran experienced less movement than normal and increased pain on movement after repetitive testing.  However, the examiner noted that any decrease in range of motion due to pain, weakness, fatigue, incoordination when the joint is used repeatedly over a would require mere speculation.  

The VA examiner found that the Veteran did not have recurrent subluxation, dislocation, lateral instability, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibia or fibula impairment.  All joint stability tests were normal.  The examiner stated that there were no other pertinent findings, complications, conditions, signs, or symptoms related to the right knee. 

The Veteran's flexion is at worst 120 degrees, even when considering pain and the factors set forth in 38 C.F.R. §§ 4.40  and 4.45. This does not meet the criteria for even a noncompensable evaluation under Diagnostic Code 5260, which requires that flexion be limited to 60 degrees. The Veteran's limitation of flexion to 120 degrees at worst is not more closely described by the 20 percent criteria, which require that flexion be limited to 30 degrees.  Therefore, a 20 percent evaluation under Diagnostic Code 5260 is not warranted. 38 C.F.R. § 4.71a. 

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the Veteran's extension has been consistently normal at 0 degrees.  The Veteran does not report any pain on extension.  The Veteran's extension is not more accurately described as being limited to 5 degrees, which is required for a noncompensable disability evaluation, or extension limited to 15 degrees as required for a 20 percent disability evaluation under Diagnostic Code 5261.   Accordingly, a separate percent evaluation under Diagnostic Code 5261 is not warranted. 38 C.F.R. § 4.71a.

It is clear from the Veteran's competent, credible description of his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.

As noted above, the Board's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his right knee disability. The Board has also considered his reports of problems with walking during flareups.  However, even when considering these factors, the criteria for a 20 percent rating for limitation of flexion or a separate rating for limitation of extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a.

The Board must consider other potentially applicable Diagnostic Codes.  Diagnostic Code 5257 contemplates other impairments of the knee.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca, 8 Vet. App. 202.  A veteran who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The evidence of record shows that the Veteran's right knee is stable.  Additionally, the record shows that he does not have recurrent subluxation.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted.

The Veteran does have a meniscal condition.  The December 2013 VA examiner noted the Veteran had a meniscectomy in his right knee in 1987 and again in 2003.  However, the VA examiner also noted the Veteran did not have any residual signs or symptoms due to the meniscectomy.  As the Veteran's meniscal condition does not result in "locking", pain, effusion into the joint, and is asymptomatic, the Veteran's disability does not meet the criteria for a separate evaluation under Diagnostic Codes 5258 and 5259, respectively.     

As for other potentially applicable Diagnostic Codes, the Veteran probative evidence of record does not establish ankylosis, malunion of the tibia or fibula, or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

For these reasons, an initial disability rating in excess of 10 percent for a right knee disability is denied because the overall disability picture for the right knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3.

Bilateral Hearing Loss

The Veteran has claimed entitlement to an increased disability evaluation for his bilateral hearing loss. 

With regard to bilateral hearing loss, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Entitlement to an Initial Compensable Evaluation for Bilateral Hearing Loss prior to June 12, 2012.

At a January 31, 2011 VA examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
0
5
25
8.75
LEFT
65
60
55
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 54 percent in the left ear.

As stated above, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is VII for left ear, and I for the right ear.  See 38 C.F.R. § 4.85.  Using the pure tone threshold average only for the left ear, Table VIa also reveals the highest numeric designation of hearing impairment is IV for the left ear.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.  

At his examination, the Veteran stated that because of his hearing loss, his students must repeat themselves and he must ask them to speak louder.  This is a description of the functional effect of his hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants a compensable evaluation.  The Veteran is capable of observing that his hearing loss has worsened over time and his hearing, especially in his left ear, has become limited.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot show that the rating criteria for a higher rating under 38 C.F.R. § 4.85 are met.  In this case, the Veteran does not possess the level of training or expertise needed to determine whether his observed level of hearing loss is more accurately described by the 10 percent rating criteria.  

The Board finds that the most probative evidence of record does not support assigning a compensable evaluation for the Veteran's bilateral hearing loss prior to September 9, 2013.  See Fenderson, 12 Vet. App. 119 (1999).  Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3.

Entitlement to an Increased Disability Evaluation for Bilateral Hearing Loss in Excess of 10 percent from June 12, 2012 to July 21, 2015.

A June 12, 2012 audiology note from the Nashville VA Medical center states the Veteran reported to the audio clinic claiming increased difficulty understanding speech.  The audiology note stated that an audio examination determined the Veteran's bilateral hearing had worsened.  The examination revealed the Veteran had severe to profound hearing loss in the left ear with non-existent word recognition.  An addendum to the audiology note states the Veteran had no measurable hearing in the left ear.  Further, the Veteran demonstrated mild hearing loss in the right ear in the mid to low frequencies becoming moderate to severe in the high frequencies.  The Veteran maintained good word recognition in the right ear.   

The June 12, 2012 audiology note is supported by a September 9, 2013 VA Bilateral Hearing examination.  At the examination the Veteran's pure tone thresholds, in decibels were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
65
80
54
LEFT
105+
105+
105+
105+
105

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 0 percent in the left ear.

At the examination, the Veteran stated that he could not hear people speak on his left side and that he needed to use an amplifier at work.  This is a description of the functional effect of his hearing loss.  Martinak, 21 Vet. App. at 455-56.  

As stated above, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is XI for left ear, and I for the right ear.  See 38 C.F.R. § 4.85.  Using the pure tone threshold average only for the left ear, Table VIa also reveals the numeric designation of hearing impairment is XI for the left ear.  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation under Diagnostic Code 6100.  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants a higher evaluation.  As discussed above,  in this case, the Veteran does not possess the level of training or expertise needed to determine whether his observed level of hearing loss is more accurately described by a higher rating under Diagnostic Code 6100.  

The Board finds that the most probative evidence of record does not support assigning disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss from September 9, 2013 to July 21, 2015.  See Fenderson, 12 Vet. App. 119 (1999).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.

Entitlement to a Disability Evaluation for Bilateral Hearing Loss in Excess of 10 percent as of July 21, 2015.

Review of the Veteran's medical records indicates that on July 21, 2015 the Veteran reported a sudden loss of hearing in his right ear.  The Veteran reported to the Nashville VAMC and stated he "[could] not hear or understand much of anything from [his right ear]."  At the examination, the Veteran's physician noted the Veteran was anxious and unable to verbally communicate.  In addition the VA physician noted the Veteran's right ear hearing had dropped by 40-50 decibels, and that his speech recognition had decreased from 92 percent to 28 percent since the Veteran's last hearing examination in June 2015.  The Veteran was scheduled for an additional audiogram and fitting for a right ear hearing aid. 

At a September 28, 2015 VA Bilateral Hearing examination further confirmed the Veteran's sudden right ear hearing loss. At the examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
65
70
80
71
LEFT
105+
105+
105+
105+
105

Speech audiometry revealed speech recognition ability of 34 percent in the right ear and of 0 percent in the left ear.

As stated above, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is XI for left ear, and XI for the right ear.  See 38 C.F.R. § 4.85.  Alternatively, using the pure tone threshold average for the right and left ear, Table VIa reveals the numeric designation of hearing impairment is XI for the left ear, and just VI for the right ear.  Entering the category designations for each ear into Table VII results in a 100 percent disability evaluation under Diagnostic Code 6100.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence supports an increased disability evaluation for bilateral hearing loss to 100 percent effective July 21, 2015. 

The Board acknowledges the Veteran's contention that had his hearing been evaluated between the September 9, 2013 examination and the September 28, 2015 examination, other increased evaluations would have been warranted.  However, the probative evidence of record indicates the onset of the Veteran's right ear hearing loss was sudden, and would not have been detected by additional examinations.  Specifically, the July 21, 2015 Nashville VAMC note detailed that the Veteran had experienced a sudden onset of right ear hearing loss.  The VA physician explained the Veteran was suffered a 40-50 decibel increase in decibel loss in the low and mid frequencies, and a decline in speech recognition from  92 percent to 28 percent, since his last audiogram in June 2015.  Accordingly, the Board finds that additional VA examinations between the Veteran's September 9, 2013 and September 28, 2015 examination would not have warranted further increased ratings.  The preponderance of the evidence is against the Veteran's claim that additional increased evaluations were warranted.  

SMC 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  SMC should be discussed where the circumstances suggest potential entitlement SMC.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

SMC for Loss of Use of Hearing

A veteran who, as the result of a service-connected disability has suffered loss of use of hearing, to include deafness in both ears shall receive SMC under the provisions of 38 U.S.C.A. § 1114 (k).  The term "loss of use" regarding deafness is defined by 38 C.F.R. §  3.350 (a)(5), as "deafness of both ears, having absence of air and bone conduction will be held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule." 

As a result of the increased rating above, the Veteran is service-connected for bilateral hearing loss rated at a 100 percent rating from July 21, 2015 forward. The 100 percent schedular rating for the bilateral hearing loss disability is the equivalent of deafness in both ears for purposes of 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a)(5).  Thus, SMC for loss of use of hearing is established.  

SMC at the Housebound Rate

SMC is payable at the housebound  rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

As of September 8, 2015, in addition to the schedular 100 percent evaluation for bilateral hearing loss, service connection was in effect for depressive disorder, evaluated as 70 percent disabling.  Accordingly, the Veteran is entitled to SMC at the housebound rate. 


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied. 

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 12, 2012 is denied.

Entitlement to a disability evaluation for bilateral hearing in excess of 10 percent from June 12, 2012 to July 21, 2015 is denied.

Entitlement to a disability evaluation of 100 percent for bilateral hearing loss, as of July 21, 2015, is granted.

Entitlement to special monthly compensation benefits for loss of use of hearing under 38 U.S.C.A. § 1114(k) is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to special monthly compensation benefits at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the laws and regulations governing the payment of monetary awards.
  


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


